Citation Nr: 1455635	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  07-24 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to February 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In April 2009 and November 2013 hearings were held before a Decision Review Officer (DRO) at the RO.  In January 2012, a Travel Board hearing was held before the undersigned.  A transcript of the April 2009 DRO hearing is not available; however, the July 2012 Travel Board and November 2013 DRO hearing transcripts/conference reports are in the record.  In April 2012 the Board reopened the claim and remanded it for development. 


FINDING OF FACT

A chronic cervical spine disability was not manifested in service; arthritis of the cervical spine was not manifested to a compensable degree within one year following the Veteran's separation from active duty service; and his current cervical spine disability is not shown to be related to an injury, disease, or event in service.


CONCLUSION OF LAW

Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi 18 Vet. App. 112, 120-21 (2004). VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. §  3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the time of the hearing before the undersigned in January 2012, the matter on appeal was a claim to reopen.  The undersigned explained that new and material evidence must be received to reopen the claim.  As the claim has since been reopened there is no reason to belabor whether notice at the hearing was Bryant-compliant; any notice omission is harmless.  The Veteran has not alleged prejudice from a hearing notice defect.  

The Veteran's service treatment records (STRs), postservice treatment records, and Social Security Administration (SSA) records have been secured.  He was afforded a VA examination in July 2014.  The Board finds that report of that examination is adequate for rating purposes; it reflects familiarity with the record and the opinion offered is accompanied by rationale that cites to factual.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
To establish a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in-service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested (to a compensable degree) in a specified period of time following a veteran's discharge from active duty (one year for arthritis). 
38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Veteran alleges he sustained a neck injury in an automobile accident in service, and that his neck has bothered him since, culminating with his current cervical spine disability.

The Veteran's STRs show that in October 1972 he sought treatment for neck pain following an automobile accident.  There were no neurological symptoms and X-rays were negative; the assessment was acute neck strain, and the Veteran was given a cervical collar.  In December 1972, the Veteran complained of neck trouble and noted the prior automobile accident; the assessment was muscle strain.  In January 1973, he complained of pain on the left neck; physical examination found a tender left cervical region with range of motion within normal limits.  Cervical manipulation was prescribed.  On February 1973 examination for separation from service, the Veteran's neck was normal on clinical evaluation.

On July 1974 VA Compensation and Pension examination, the Veteran was found to have no residuals of a neck injury.  Examination was normal and X-rays revealed no abnormalities or evidence of fracture, dislocation, or intervertebral disc damage.  There was no tenderness, and range of motion and muscle tone were normal. 

Private treatment records from 1993 show that the Veteran's neck was found to be normal.  A June 2001 private treatment record shows he was referred for an orthopedic evaluation for neck and back pain; the diagnosis was chronic cervical sprain and strain; disk herniation was to be ruled out.  

A December 2003 VA treatment record notes a history of cervical disc herniation. 

A May 2003 private treatment record notes the Veteran complained of neck pain, particularly when he strained it by bending or lifting.  It was noted that he was employed as a stock person and in patient transport, and in June 2000 and January 2001 was involved in work-related accidents which resulted in acute cervical strain and sprain super-imposed on pre-existing cervical degenerative arthritis. 

In March 2004, the Veteran complained of neck pain and an MRI was ordered.  An April 2004 private treatment record notes that an MRI of the cervical spine showed herniated nucleus pulposus.  In April 2004, he was seen for an initial physical therapy evaluation, at which time it was noted that prior physical therapy, medication, and cortisone injections provided some relief.  A May 2004 private treatment record notes that the Veteran reported his neck pain was worsening and cervical herniation with radiculopathy was assessed.   

Private treatment records show that in November 2005 the Veteran sought treatment for bilateral neck pain which he reported began about three or four years earlier while he was working as a hospital transporter lifting heavy patients.  The assessment was likely bilateral C6 and possible C5 radiculopathy along with myofascial pain.  In December 2005, the Veteran reported that his neck pain developed gradually over the prior three or four years while working as a hospital transporter.  An MRI revealed a small central disc herniation at C4-C5 and a paracentral to left-sided moderate sized herniation at C5-C6.  In March 2006, he underwent an anterior cervical discectomy and fusion.  Private treatment records from April 2006 to August 2006 indicate the Veteran reported improvement in neck pain, but that he began to experience neck pain again in October 2006.  In January 2007, the Veteran underwent an exploration and fusion of C4-C6 with posterior lateral instrumentation and bilateral C6-C7 laminectomies.  Private treatment records since January 2007 show ongoing treatment for neck pain.  An April 2008 private treatment record notes a solid C4 through C6 fusion, and that the Veteran was considering having another surgery for neck pain.

In April 2012, the Board reopened the claim of service connection for a neck disability and remanded it for an advisory medical opinion.

On July 2014 VA cervical spine examination, cervical strain, degenerative arthritis of the spine, and status post laminectomy for disc herniation were diagnosed.  The examiner noted that during service the Veteran was a passenger in the front seat of a motor vehicle which was struck and overturned and that the Veteran stated that his condition was further aggravated due to the stress of physical training and duties in service.  X-rays showed the Veteran was status-post anterior and posterior fusion C4-C6 with minimal degenerative change associated with this.  

The examiner opined that it was less likely than not that the Veteran's cervical spine disability is related to service.  The examiner noted the evidence of a neck injury in a motor vehicle accident in service, and that a July 1974 examination for related disability found the neck normal.  The examiner also noted a history of a work related injury.  The examiner opined that the injury in service resolved, as evidenced by the July 1974 examination, and that it was probable that the Veteran developed a cervical disability from injury at work.  

Although a neck injury in an automobile accident in service is documented, the Veteran's service separation examination and a 1974 VA examination did not find a disability/residuals of a neck injury.  Thus, the record does not support a finding that a chronic cervical spine disability became manifest in service and has persisted.

The Board has considered the Veteran's allegations of onset of complaints in service and continuity since.  However, his reports of continuing complaints have been inconsistent, as December 2005 private treatment records indicate that he reported gradual onset three or four years earlier.  Furthermore, where contemporaneous records would be expected to corroborate continuity of complaints, they do not.  Notably, when the Veteran was seen by a private physician for complaints that ultimately resulted in the current cervical spine diagnosis, he reported onset of symptoms while working as a transporter of heavy patients and stock.  It does not appear that he ever reported the automobile accident in service to his private physicians.  His accounts of continuity of neck complaints postservice are found to not be credible.

Degenerative changes in the Veteran's neck were not documented until well beyond the one-year postservice (for arthritis) presumptive period.  Notably, cervical spine X-rays in July 1974 were negative.  Consequently, service connection for a neck disability on a presumptive basis (for neck arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted

There is no question that the Veteran now has a cervical spine disability.  It is also not in dispute that he sustained an injury in a motor vehicle accident in 1972.  What remains to be shown to establish service connection for the current cervical spine disability is that (absent continuity of complaints in service or evidence of a chronic disability in service, and absent the benefit of the presumptions in 38 U.S.C.A. 
§§ 1112, 1137) the current disability is somehow otherwise related to the complaints in service.

The preponderance of the evidence is against there being a link between any current neck disability and an injury, disease or event in service.  In March 2004, it was noted that the Veteran sustained postservice work-related injuries which resulted in acute cervical strains super-imposed on degenerative arthritis; in other words, the private provider related at least some of the Veteran's neck problems to injuries at work.  Furthermore, when he sought treatment for neck pain in December 2005, the Veteran did not give a history of trauma in remote service, but instead indicated that the onset of his symptoms was gradual and related to his job as a transporter.  Finally, a July 2014 VA examiner noted that given the normal X-rays after service, indicating that the 1972 injury had resolved, and the history of work injuries in 2000 and 2001, it is less likely than not that the Veteran's disability is related to service.  This opinion reflects familiarity with the overall record and includes rationale that cites to factual data.  It is highly probative evidence.

The Veteran's own lay opinion regarding the etiology of his current neck disability is not competent evidence.  The matter of a nexus between a current neck disability and a remote automobile accident in-service is (absent objective, or credible subjective, evidence of continuity) a complex medical question especially in light of existing alternative etiological factors for the neck disability (such as postservice weight lifting and the aging process).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran does not provide any rationale for his opinion that his neck disability is related to an injury in remote service (other than by allegations of continuing complaints which the Board has rejected as not credible), and does not cite to supporting factual data, medical literature, or supporting medical opinion.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.


ORDER


Service connection for a cervical spine disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


